Citation Nr: 1218807	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  08-01 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for gastroesophageal reflux disease (also claimed as a stomach disability), to include as a result of exposure to herbicides and/or radiation.

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for post-inflammatory hyperpigmentation, to include as a result of exposure to herbicides and/or radiation.

3.  Entitlement to service connection for residuals of removal of gallstones and gallbladder, to include as a result of exposure to herbicides and/or radiation.

4.  Entitlement to service connection for a disability manifested by dizziness, to include as a result of exposure to herbicides and/or radiation.

5.  Entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicides and/or radiation.

6.  Entitlement to service connection for nerve damage in the head, to include as a result of exposure to herbicides and/or radiation.

7.  Entitlement to service connection for hypertension, to include as a result of exposure to herbicides and/or radiation.  

8.  Entitlement to service connection for asthma, to include as a result of exposure to herbicides and/or radiation.

9.  Entitlement to service connection for a heart disability, to include as a result of exposure to herbicides and/or radiation.  

10.  Entitlement to service connection for impotence, to include as a result of exposure to herbicides and/or radiation.

11.  Entitlement to service connection for a disability manifested by constipation, to include as a result of exposure to herbicides and/or radiation.

12.  Entitlement to service connection for an eye disability, to include as a result of exposure to herbicides and/or radiation.


REPRESENTATION

Appellant represented by:	Heath A. Hixson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran his spouse




ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1955 to July 1958 and in the U.S. Air Force from March 1962 to January 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 (post-inflammatory hyperpigmentation, dizziness, diabetes mellitus), October 2008 (nerve damage in the head, hypertension, asthma, heart disability), March 2010 (impotence, constipation, eye disability, gastroesophageal reflux disease), and August 2010 (gallstones/gallbladder removal) decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2011, the Veteran and his spouse testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  The Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2011).  The record was held open for 30 days after the hearing for submission of additional evidence.  In addition, a request by the Veteran's attorney for a 15 day extension was also granted in January 2012.  

The Board notes that the RO reopened the Veteran's previously denied claims and decided them on the merits.  However, despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In September 2007 and January 2008, the Veteran asserted that the claimed dizziness was actually a symptom of the claimed nerve damage in the head.  The Board has kept these two issues separate as a November 2005 private treatment record suggests that the reported dizziness is probably secondary to Meniere's disease.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for gastroesophageal reflux disease and a disability manifested by constipation are addressed in the REMAND portion of the decision below and are REMANDED to the VARO.


FINDINGS OF FACT

1.  The June 1966 rating decision that denied service connection for post-inflammatory hyperpigmentation and a gastrointestinal disorder claimed as indigestion was not appealed and is final.

2.  Some of the evidence received since that June 1966 rating decision includes evidence that bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for gastroesophageal reflux disease.

3.  Additional evidence associated with the claims file since the June 1966 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for post-inflammatory hyperpigmentation, and/or does not raise a reasonable possibility of substantiating the claim.

4.  The preponderance of the evidence is against a finding that the Veteran was exposed to herbicides during service.  

5.  The preponderance of the evidence is against a finding that the Veteran was exposed to ionizing radiation during service or qualifies as a radiation-exposed veteran.  

6.  Removal of gallstones and gallbladder, a disability manifested by dizziness, diabetes mellitus, nerve damage in the head, hypertension, asthma, a heart disability, impotence, and an eye disability were not present until many years after service and there is no credible evidence that any of these conditions are related to the Veteran's service.  


CONCLUSIONS OF LAW

1.  The June 1966 rating decision denying entitlement to service connection for gastroesophageal reflux disease is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for gastroesophageal reflux disease.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The June 1966 rating decision for post-inflammatory hyperpigmentation is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for post-inflammatory hyperpigmentation.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The criteria for establishing service connection for residuals of removal of gallstones and gallbladder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).

6.  The criteria for establishing service connection for a disability manifested by dizziness have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).

7.  The criteria for establishing service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).

8.  The criteria for establishing service connection for nerve damage in the head have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).

9.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.311 (2011).

10.  The criteria for establishing service connection for asthma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).

11.  The criteria for establishing service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.311 (2011).

12.  The criteria for establishing service connection for impotence have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).

13.  The criteria for establishing service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition to reopen the claim for service connection for gastroesophageal reflux disease and the need to remand the claim on the merits for additional evidence, the Board finds that no discussion of VCAA compliance is necessary regarding that issue at this time.  The claim for entitlement to service connection for a disability manifested by constipation is also being remanded and VCAA compliance as to that issue will be discussed at a later date if necessary.  

Regarding the other claims in appeal status, which are denied on the merits in this decision, the notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The RO provided notice to the Veteran in May 2007, April 2008, November 2008, November 2009, and May 2010 letters regarding what information and evidence is needed to substantiate his claims for service connection, to include the need to submit new and material evidence to reopen the claim of entitlement to service connection for post-inflammatory hyperpigmentation, as well as advising the Veteran of the basis for the prior denial of service connection for that disability.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  These letters also advised as to what information and evidence must be submitted by the Veteran, and the types of evidence that will be obtained by VA.  These letters further provided the Veteran with notice of the information and evidence needed to establish a disability rating and an effective date for his claimed disabilities.  The claims were last adjudicated in June 2010 (all but gallstones/gallbladder) and April 2011 (gallstones/gallbladder).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  

The Board notes that some of the service records from the Veteran's first enlistment (in the Army) were destroyed in an accidental fire.  Service treatment and personnel records from his second enlistment (in the Air Force) have been obtained as have a few records from his first enlistment.  The Board is mindful that in a case such as this VA has a heightened obligation to assist the Veteran in the development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  VA has requested service treatment records, service personnel records, records of exposure to herbicides, and records of exposure to radiation during the Veteran's first period of service.  However, these records are unavailable.  The Veteran was advised of this in a June 2008 letter.  

The information and evidence that have been associated with the claims file include the Veteran's available service treatment records and service personnel records, VA treatment records and an examination report, private treatment records, a lay statement from the Veteran's wife, and hearing testimony.  

The Veteran's attorney-representative has argued that additional development should be undertaken regarding his claimed exposure to radiation and herbicides.  The attorney stated that there was a potential violation of 38 C.F.R. § 3.311 regarding the duty to assist in determining potential radiation exposure.  That regulation is for claims based on exposure to ionizing radiation.  The Veteran has not alleged exposure to ionizing radiation and there is no evidence that the contended radiation exposure was of the ionizing type.  Instead, he argues that he was exposed to radiation from radar.  In addition, the development outlined in38 C.F.R. § 3.311 applies to radiogenic diseases as defined by the regulation.  There is no evidence that the Veteran has been diagnosed as having a radiogenic disease as defined by this disease.  For these reasons, the provisions of 38 C.F.R. § 3.311 do not apply.  Regarding herbicide exposure, VA has reviewed a list of herbicide use and test sites outside Vietnam provided by the Department of Defense.  There is no indication that additional development regarding the claimed herbicide exposure is needed given the information provided by the Department of Defense.  VA has met its duty to assist in regards to the Veteran's claimed exposure to radiation and herbicides.  

The Board notes that the Veteran has not been afforded VA examinations concerning the claims for entitlement to service connection for removal of gallstones and gallbladder, a disability manifested by dizziness, diabetes mellitus, nerve damage in the head, hypertension, asthma, a heart disability, impotence, and an eye disability or for the claim that new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for post-inflammatory hyperpigmentation.  The Board, however, finds that no such examinations are required in this case.  VA is not required to provide a new medical examination of a claimant seeking to reopen a previously and finally disallowed claim unless new and material evidence had been presented.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342-1343 (Fed. Cir. 2003).  For reasons discussed below, the Board finds that new and material evidence has not been received sufficient to reopen the claim for entitlement to service connection for post-inflammatory hyperpigmentation.  As such, an examination is not required in connection with that claim.

Regarding the claims for service connection on the merits, VA is obliged to provide an examination or to obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed below, there is simply no credible evidence that any of the claimed disabilities may be related to the Veteran's service, to include through regulatory presumptions.  As such, there is no duty for VA to obtain a medical opinion or provide an examination relating to any of these claims.

As noted, the Veteran and his spouse testified before the undersigned.  In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the undersigned, along with the attorney-representative, addressed the Veteran's contentions.  Specifically, the Veteran's attorney detailed at the hearing, and the undersigned summarized, the Veteran's contentions that VA has a duty to further assist in this case by developing for evidence of herbicide exposure and to apply the regulatory presumption for herbicide and radiation exposure contained in 38 C.F.R. §§ 3.307, 3.309, 3.311.  See Board Transcript at pages 3-4.  Based on review of this testimony detailing the evidence and contentions discussed, the Board finds that there was substantial compliance with the holding of Bryant.

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Generally, in order to establish direct service connection, three elements must be established.  There must be competent evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).

As provided by 38 U.S.C.A. § 1154(a) (West 2002), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I. New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In Shade v. Shinseki, 24 Vet. App 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court), interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Id. at 121.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  Id.  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

A. Gastroesophageal Reflux Disease 

Service connection for gastrointestinal disease claimed as indigestion was previously denied by a rating decision in June 1966.  The claim was denied because the condition was not found on examination.  The Veteran was notified of this decision in July 1966 and did not appeal.  Thus, the June 1966 decision is final.  See 38 C.F.R. §§ 20.302, 20.1103.  

The evidence received subsequent to the June 1966 rating decision includes, among other things, VA treatment records and a February 2010 VA examination report showing a diagnosis of gastroesophageal reflux disease.

Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, the Board finds that the new evidence relates to unestablished facts and raises a reasonable possibility of substantiating the claim as it shows a current disability.  Thus, such evidence is new and material, and the claim for service connection for gastroesophageal reflux disease is reopened.

B. Post-Inflammatory Hyperpigmentation

Service connection for post-inflammatory hyperpigmentation was previously denied by a rating decision in June 1966.  The claim was denied because there was no factual or documented basis associated with the Veteran's service to account for the present skin condition.  In other words, there was no evidence linking a present skin disorder to service.  The Veteran was notified of this decision in July 1966 and did not appeal.  Thus, the June 1966 decision is final.  See 38 C.F.R. §§ 20.302, 20.1103.  

The evidence received after the June 1966 rating decision became final includes VA and private treatment records, service treatment records from the Veteran's first period of service, service personnel records from the Veteran's second period of service, statements and testimony by the Veteran, and a letter from the Veteran's wife.  

Since the last final denial, the Board has received additional service treatment records from the Veteran's first period of service and additional service personnel records from the Veteran's second period of service.  The Board is well aware of the provisions of 38 C.F.R. § 3.156(c) (2011) which generally note that when relevant service records are received after a final denial VA will review the claim on the merits whether or not new and material evidence has been submitted.  In this case, none of the additional service records note any complaint, diagnosis, or treatment for a skin disorder, nor do they document an event which may have resulted in a skin disorder (such as exposure to herbicides).  As such, these records are not relevant to the claim.  As the records are not relevant, new and material evidence is still needed to reopen the finally adjudicated claim.  

It is noted that the VA treatment records detailing the Veteran's skin condition shortly after separation from service were of record at the time of the last final denial and are therefore not new.  The newly received VA and private treatment records do not suggest that the Veteran has any current skin disorder that may be related to his military service.  A March 2008 VA treatment record does note dry skin, although the Veteran only reported that his hands had been pretty dry for the last few weeks.

The Veteran's statements and testimony are essentially the same as those put forth in the previously denied claim - that he had skin lesions right after service with treatment at VA in 1966.  Such statements are not new as they were considered at the time of the last final denial.  The Veteran has not indicated that he has had ongoing skin problems since service; in fact, no lay or medical evidence shows any recent post-inflammatory hyperpigmentation.  At the Veteran's hearing, he testified that his skin problems in 1966 went away after about 3 years of treatment by VA.  

While the Veteran now asserts that radiation or herbicide exposure may have caused a skin disability, there is no objective evidence of exposure to radiation or herbicides during service and certainly no evidence that the Veteran has a current skin disorder related to working around radar or being sprayed with a substance by an airplane, assuming these situations took place.  Further, as discussed in greater detail elsewhere in this decision, the presumptive provided by 38 C.F.R. §§ 3.307, 3.309, 3.311 regarding herbicide and radiation exposure do not apply to the facts of this case.  In addition, these new etiological theories, by themselves, do not constitute new and material evidence.  See Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997);

The new statement from the Veteran's wife does not indicate that the Veteran has a present skin disability or that he has had a skin disability since service.  Instead, the Veteran's wife notes that "the treatments [shortly after service] took over a year and a half to get rid of the problem of my husband['s]... skin [condition]."  This suggests that the Veteran's skin disorder resolved in the 1960's.  

As there continues to be no evidence showing that the Veteran has a current skin disorder that may be related to his service, the Board concludes that new and material evidence has not been received to reopen the Veteran's claim.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

      II. Presumptive Service Connection

If a veteran was exposed to Agent Orange or another herbicide agent, service connection for any of the conditions listed under 38 C.F.R. § 3.309(e) will be presumed if the condition becomes manifest to a degree of 10 percent disabling or more.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In this case, the Veteran asserts that he was sprayed with herbicides by a plane conducting a routine flight over a radar site in Okinawa.  The Board notes that the Veteran did not have any foreign service during his first period of service and was assigned a military occupational specialty of television repair.  During his second period of service he travelled to Okinawa and worked as a radar repairman.  Thus, the exposure to herbicides described by the Veteran would have happened during his second period of service and the missing service records from his first period of service would not show any exposure to herbicides.  

Service records from the Veteran's second period of service do not document any exposure to herbicides.  The Veteran's attorney-representative has contended that VA should contact the Joint Services Records Research Center (JSRRC) to determine whether herbicides were sprayed in Okinawa while the Veteran was stationed there.  In December 2009, the RO reviewed a list of herbicide use and test sites outside Vietnam provided by the Department of Defense and associated documents regarding these findings with the claims file.  There was no evidence from the Department of Defense that herbicides were stored, tested, or used on the island of Okinawa.  It is noted that the Department of Defense list does not contain any references to routine base maintenance activities such as range management, brush clearing, weed killing, etc.  However, VA has been advised by the Department of Defense that such small scale non-tactical herbicide applications have not been compiled into a list and records of such activity have not been kept.

The Board finds it unnecessary to contact JSRRC as information from the Department of Defense already indicates that records of small scale non-tactical herbicide application, such as that described by the Veteran, were not compiled into a list and no records of such activity have been kept.

Given the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides during his service.  Thus, the presumptions related to herbicide exposure are not for consideration in this case.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Veteran also asserts that he was exposed to radiation while working on radar.  Specifically, he states that while working in Okinawa as a radar repairman he was often ordered to exit an area near the radar that was shielded from radiation in order to check on the antenna, and that he had to watch the rotation of the antenna.  He believes that the military was conducting an experiment on him.  

As with the claimed herbicide exposure, the Veteran has claimed exposure to radiation during his second period of service.  Thus, any missing service records from his first period of service would not show radiation exposure.  

As noted above, exposure to radiation from radar, rather than exposure to ionizing radiation, is claimed.  Thus, the presumptions and development in 38 C.F.R. § 3.311 (Claims Based on Exposure to Ionizing Radiation) are not applicable.  In addition, the Veteran has not claimed, and there is no other evidence, that the Veteran had been diagnosed as having a radiogenic disease as defined by 38 C.F.R. § 3.311.  38 C.F.R. § 3.311 provides a list of radiogenic diseases, and the claimed disabilities are not among the diseases listed.

There is another presumption of service connection for radiation-exposed veterans found in 38 C.F.R. § 3.309(d).  If a veteran exposed to radiation during active duty later develops one of the diseases listed in 38 C.F.R. § 3.309(d)(2), a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. § 3.309.  

Initially, the Board notes that the diseases listed in 38 C.F.R. § 3.309(d)(2) include certain cancers, leukemia, multiple myeloma, lymphomas, and bronchiolo-alveolar carcinoma.  None of the Veteran's claimed disabilities are included in this list.  Thus, the presumptions found in 38 C.F.R. § 3.309(d) are not for consideration.  

In addition, the presumptions in 38 C.F.R. § 3.309(d) are only available for radiation-exposed veterans.  A "radiation- exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.

"Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; in certain circumstances, service before January 1, 1974, on Amchitka Island, Alaska; or, certain circumstances, service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. § 7384l(14)).  See 38 C.F.R. § 3.309(d)(ii).

The evidence does not show and the Veteran has not claimed participation in any of the above radiation-risk activities.  As the Veteran did not participate in a radiation-risk activity as defined by regulation, he is not a radiation-exposed veteran and the presumptive provisions of section 1112(c) and 38 C.F.R. § 3.309(d) are not available in this case.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain disabilities, such as arteriosclerosis (additional diseases are also listed as chronic), calculi of the gallbladder, hypertension, diabetes mellitus, or organic diseases of the nervous system become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  As discussed below, none of the claimed disabilities manifested in the first year after separation from a period of service.  


	III. Service Connection on a Direct Basis

Notwithstanding the above, the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), rev'd in part, Combee v. Principi, 4 Vet. App. 78 (1993).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.

The Board notes that the Veteran has not submitted any competent, non-speculative evidence suggesting that his exposure to radar caused or aggravated any of the claimed disabilities.  Although he has generally referred to a doctor providing such an opinion, the opinion as described only noted radiation as a possible cause of disability.  Thus, the opinion as described was speculative in nature.  Further, the Veteran has not provided the name of this clinician - thus, precluding VA assisting in obtaining the noted opinion.  Also of importance, such an opinion would not provide evidence that the Veteran was exposed to radiation or herbicides - the underlying basis needed to substantiate a claim on a direct basis.

Additionally, the Board finds the Veteran's statements as to historical symptomatology or statement regarding prior doctor statements to be lacking credibility.  After the Veteran reported to the emergency room in November 2007 complaining of shooting pain across the left temple area, it was noted that he was a poor historian and that the physician had trouble getting a good history.  One of the Veteran's complaints in December 2007 was progressive memory problems, and the impression at that time included mild cognitive impairment.  During hospitalization in January 2009, a physician described the Veteran as a very poor historian.  Moreover, the Veteran is now claiming that he has had dizziness and shooting pain in the face and head since service.  This, however, conflicts with his statements at the time of his separation from service when he denied having had problems with dizziness, frequent or severe headaches, and neuritis.  For these reasons, the Board is finding the Veteran's statements as to historical symptoms and continuity of symptomatology to be lacking credibility.  

A. Removal of Gallstones and Gallbladder

Service treatment records show no complaints, diagnosis, or treatment related to gallstones or the gallbladder.  The Veteran denied having trouble with his gallbladder or with gallstones in October 1964 and at his separation examination in November 1965.  Clinical evaluations at separation did not reflect any problems with gallstones or the gallbladder.    

The Veteran was afforded a VA examination in May 1966, shortly after his separation from service.  A gallbladder study was performed and it was noted that the gallbladder opacified homogenously and without evidence of calculi and appeared to respond normally to a cholagogue.  

Imaging performed at a private facility in January 2009 revealed multiple gallstones.  The Veteran had a laparoscopic cholecystectomy (removal of gallbladder) and an intraoperative cholangiogram performed in May 2009.

Problems with gallstones and the gallbladder were not present during service or for years thereafter.  In fact, after review of X-rays of the area taken shortly after the Veteran's separation from service it was specifically noted that there was no evidence of calculi.  The Veteran did not develop any problems with gallstones until approximately 50 years after his separation from service, which is evidence against a claim that such is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The only evidence that any current problems with gallstones or the gallbladder are related to the Veteran's service is his own statements.  He has not alleged ongoing symptomatology associated with his gallbladder; instead, he asserts that he developed gallstones and had to have his gallbladder removed because of exposure to radiation and herbicides.  This assertion has been discussed above.  In summary, there is no credible evidence indicating a relationship between current gallstone and gallbladder difficulties and the Veteran's service and the claim must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).  

B. Disability Manifested by Dizziness

In a June 2007 statement, the Veteran reported that after being exposed to radar on one occasion he felt weak and dizzy.  The Veteran also contends that the nerve damage in his head causes dizziness, and that the dizziness is actually a symptom of that disability.  

Service treatment records show no complaints, diagnosis, or treatment related to dizziness.  The Veteran denied having dizziness in October 1964 and at his separation examination in November 1965.  Clinical evaluations at separation did not reflect any problems with dizziness.    

At the Veteran's May 1966 VA examination, dizziness was not noted.  

A private treatment record from November 2005 notes dizziness probably secondary to Meniere's disease.  During VA treatment in February 2007, the Veteran reported having dizziness since 1966 which he felt was from nerve damage due to radiation exposure.  The assessment was dizziness.  

As discussed above, the Veteran's report of dizziness starting during service and continuing to the present have been discounted as they are in conflict with his statements during service and the Veteran has recently been described as a poor historian.  Moreover, the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides or ionizing radiation and he has submitted no credible evidence suggesting that his complaints of dizziness are related to exposure to radar.  There is no documented complaints of dizziness until 2007 which is decades after the Veteran's separation from service.  This is evidence against the Veteran's claim.  See Maxson, 230 F.3d at 1333.  As there is no credible evidence suggesting that the onset of the Veteran's dizziness was during service or that the dizziness is otherwise related to service, the claim must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).

C. Diabetes Mellitus

Service treatment records show no complaints, diagnosis, or treatment related to diabetes.  The Veteran denied having sugar or albumin in urine in October 1964 and at his separation examination in November 1965.  Clinical evaluations at separation did not reflect diabetes.    

At the Veteran's May 1966 VA examination, it was noted that the Veteran had no history of diabetes.  Laboratory tests of albumin and sugar were negative.  

Treatment records reflect that the Veteran was first diagnosed as having diabetes in the early 1980's.  For example, an April 2007 VA treatment record notes the Veteran's report of diabetes for 25 years and a May 2004 private treatment record notes the Veteran's report of diabetes for approximately 20 years. 

Diabetes was not present during service or for years thereafter.  In fact, the Veteran reported no history of diabetes at a VA examination shortly after his separation from service and no indication of diabetes was found at that time.  The Veteran appears to have first developed diabetes almost 25 years after his separation from service, which is evidence against a claim that such is related to service.  See Maxson, 230 F.3d at 1333.  

The only evidence suggesting that diabetes is related to the Veteran's service is his own statements.  He has not alleged ongoing symptomatology associated with diabetes; instead, he asserts that he developed diabetes because of exposure to radiation and herbicides.  This assertion has been discussed above.  In summary, there is no credible evidence indicating a relationship between current diabetes and the Veteran's service and the claim must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).

D. Nerve Damage in the Head

Service treatment records show no complaints, diagnosis, or treatment related to any nerve damage in the head.  The Veteran denied having headaches or neuritis in October 1964 and at his separation examination in November 1965.  Clinical evaluations at separation did not reflect any problems with nerve damage in the head.    

At the Veteran's May 1966 VA examination, it was noted that reflexes were normal.  No nerve damage was reported.

Beginning in 2007, VA treatment records reflect the Veteran's complaints of sharp shooting pain in the face and head, which he claims began after he was exposed to radiation in the military.  In May 2008 he reported having head and face pain after being exposed to Agent Orange and microwave radiation.  These symptoms are diagnosed as trigeminal neuralgia.  

As discussed above, the Veteran's report of pain in the face and head starting during service and continuing to the present have been discounted as they are in conflict with his statements during service and the Veteran has recently been described as a poor historian.  Moreover, the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides or ionizing radiation and he has submitted no credible evidence suggesting that his complaints of pain in the face and head are related to exposure to radar.  There is no documented complaints of pain in the face and head until 2007 which is decades after the Veteran's separation from service.  This is evidence against the Veteran's claim.  See Maxson, 230 F.3d at 1333.  As there is no credible evidence suggesting that the onset of the Veteran's pain in the face and head was during service or that the dizziness is otherwise related to service, the claim must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).
E. Hypertension

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  

Service treatment records show no complaints, diagnosis, or treatment related to high blood pressure or hypertension.  The Veteran denied having high or low blood pressure in October 1964 and at his separation examination in November 1965.  Blood pressure in October 1964 was 118/89 and at separation was 134/74.    

At the Veteran's May 1966 VA examination, blood pressure was measured at 120/70.  

A diagnosis of hypertension is shown in VA records as early as 2007.  Private treatment records show a diagnosis of hypertension as early as 2003.  However, records suggest that hypertension was diagnosed even earlier than that.  For example, a May 2004 private treatment record notes a history of hypertension for approximately 20 years.  

Hypertension was not present during service or for years thereafter.  In fact, at a VA examination shortly after his separation from service, the Veteran's blood pressure was 120/70.  The Veteran appears to have first developed hypertension around 25 years after his separation from service, which is evidence against a claim that such is related to service.  See Maxson, 230 F.3d at 1333.  

The only evidence suggesting that hypertension is related to the Veteran's service is his own statements.  He has not alleged ongoing symptomatology associated with hypertension; instead, he asserts that he developed hypertension because of exposure to radiation and herbicides.  This assertion has been discussed above.  In summary, there is no credible evidence indicating a relationship between current hypertension and the Veteran's service and the claim must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).

The Veteran has also claimed that he has hypertension secondary to diabetes.  Service connection for diabetes is being denied by this decision.  Hence, any claim for service connection secondary to diabetes must fail.  See 38 C.F.R. § 3.310.

F. Asthma

Service treatment records show no complaints, diagnosis, or treatment related to asthma.  The Veteran denied having asthma in October 1964 and at his separation examination in November 1965.  Clinical evaluations at separation did not reflect any asthma.    

At the Veteran's May 1966 VA examination, evaluation of the respiratory system did not reveal any asthma.  VA records reflect a diagnosis of asthma as early as February 2007.  

Asthma was not present during service or for years thereafter.  In fact, the Veteran denied having asthma at separation and a respiratory examination performed by VA shortly after his separation from service did not reveal any asthma.  The Veteran appears to have first developed diabetes decades after his separation from service, which is evidence against a claim that such is related to service.  See Maxson, 230 F.3d at 1333.  

The only evidence suggesting that asthma is related to the Veteran's service is his own statements.  He has not alleged ongoing symptomatology associated with asthma; instead, he asserts that he developed asthma because of exposure to radiation and herbicides.  This assertion has been discussed above.  In summary, there is no credible evidence indicating a relationship between current asthma and the Veteran's service and the claim must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).

G. Heart Disability

Service treatment records show no complaints, diagnosis, or treatment related to any heart disability.  The Veteran denied having palpitation or pounding heart in October 1964 and at his separation examination in November 1965.  Clinical evaluations at separation did not reflect any problems with his heart.    

At the Veteran's May 1966 VA examination, evaluation of the cardiovascular system did not reveal any heart disability.    

The Veteran had an anterior apical myocardial infarction in May 2004.  A diagnosis of coronary artery disease is noted in VA records as early as February 2007.  

A heart disability was not present during service or for years thereafter.  In fact, evaluation of the cardiovascular system at separation and at a VA examination shortly after the Veteran's separation from service revealed no heart disability.  The Veteran appears to have first developed a heart disability decades after his separation from service, which is evidence against a claim that such is related to service.  See Maxson, 230 F.3d at 1333.  

The only evidence suggesting that a current heart disability is related to the Veteran's service is his own statements.  He has not alleged ongoing symptomatology associated with a heart disability; instead, he asserts that he developed a heart disability because of exposure to radiation and herbicides.  This assertion has been discussed above.  In summary, there is no credible evidence indicating a relationship between a current heart disability and the Veteran's service and the claim must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).

The Veteran has also claimed that he has a heart disability secondary to diabetes.  Service connection for diabetes is being denied by this decision.  Hence, any claim for service connection secondary to diabetes must fail.  See 38 C.F.R. § 3.310.

H. Impotence

Service treatment records show no complaints, diagnosis, or treatment related to impotence.  Clinical evaluations at separation did not reflect any problems with impotence.    

At the Veteran's May 1966 VA examination, there was no indication that the Veteran suffered from impotence.  In September 2007, the Veteran reported being impotent for the past 25 years.  

There is no evidence, lay or medical, of impotence during service or until around 25 years after the Veteran's separation from service, which is evidence against a claim that such is related to service.  See Maxson, 230 F.3d at 1333.  

The only evidence suggesting that current impotence is related to the Veteran's service is his own statements.  He has not alleged ongoing symptomatology associated with impotence; instead, he asserts that he developed impotence because of exposure to radiation and herbicides.  This assertion has been discussed above.  In summary, there is no credible evidence indicating a relationship between current impotence and the Veteran's service and the claim must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).

I. Eye Disability

Service treatment records show no complaints, diagnosis, or treatment related to an eye disability.  The Veteran denied having eye trouble in October 1964 and at his separation examination in November 1965.  Clinical evaluations at separation did not reflect any problems with the eyes.    

At the Veteran's May 1966 VA examination, evaluation of the eyes revealed no disabilities.  

A private treatment record from August 2000 indicates that the Veteran had a branch retinal vein occlusion in the left eye at that time.  The physician noted diabetes and hypertension as undoubtedly being contributory.  Optic nerves were suspicious for glaucoma.  

VA treatment records show a myriad of diagnoses related to the eye, including diabetic retinopathy, glaucoma, cataracts, vessel occlusion with sclerosis (left eye), posterior vitreous detachment with syneresis, atherosclerotic retinopathy, pre-retinal hemorrhage, and refractive error.  These disabilities are first recorded in VA records in 2007.  

An eye disability was not present during service or for years thereafter.  In fact, evaluation of the eyes at separation and at a VA examination shortly after the Veteran's separation from service revealed no disability.  The Veteran appears to have first developed an eye disability decades after his separation from service, which is evidence against a claim that such is related to service.  See Maxson, 230 F.3d at 1333.  

The only evidence suggesting that a current eye disability is related to the Veteran's service is his own statements.  He has not alleged ongoing symptomatology associated with an eye disability; instead, he asserts that he developed an eye disability because of exposure to radiation and herbicides.  This assertion has been discussed above.  In summary, there is no credible evidence indicating a relationship between a current eye disability and the Veteran's service and the claim must be denied.    


ORDER

New and material evidence having been received, the claim of entitlement to service connection for gastroesophageal reflux disease is reopened; the appeal is granted to this extent.

New and material evidence having not been received, the claim of entitlement to service connection for post-inflammatory hyperpigmentation is not reopened, and the appeal is denied.

Entitlement to service connection for residuals of removal of gallstones and gallbladder is denied.

Entitlement to service connection for a disability manifested by dizziness is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for nerve damage in the head is denied.

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for asthma is denied.

Entitlement to service connection for a heart disability is denied.  

Entitlement to service connection for impotence is denied.

Entitlement to service connection for an eye disability is denied.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for gastroesophageal reflux disease and a disability manifested by constipation.  A VA examinations and medical opinion is needed for each of these claims.

In McLendon, 20 Vet. App. at 81, the Court made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The Veteran complained of frequent indigestion during service and filed a claim for service connection for this shortly after his discharge from service.  VA treatment records from September 2007 show an assessment of gastroesophageal reflux disease.  In October 2008, the Veteran noted that his stomach started bothering him during service.  As there is evidence of current gastroesophageal reflux disease, complaints of indigestion during service, and the Veteran has reported problems beginning during service, a VA examination is necessary. 

The Board recognizes that the Veteran was afforded a VA esophagus and hiatal hernia examination in February 2010.  However, the Board finds this examination to be inadequate.  In the diagnosis portion of the examination report, the examiner notes gastroesophageal reflux disease as a problem associated with the diagnosis.  The Board interprets this as a diagnosis of gastroesophageal reflux disease (commonly referred to as "GERD").  Yet, in the opinion portion of the report, the examiner opines that "ERCPs and UGI do not document abnormalities to support a current diagnosis of GERD or GERD related complications (erosions in esophagus)."  Thus, the examination report appears to contradict itself and is inadequate.  

A VA examination regarding the Veteran's complaints of constipation is also needed.  Service treatment records show that in April 1965 the Veteran complained of constipation.  Current treatment records show complaints of constipation in May 2008, September 2008, and January 2009.  In January 2009, it was noted that the Veteran had a long standing history of constipation.  As there is evidence of current constipation, complaints of constipation during service, and the record suggests that there is a long history of constipation, a VA examination is necessary.

Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain relevant treatment records from the VA Medical Center in Salem, Virginia, dating since December 2009 and associate them with the claims file or upload them into the Veteran's Virtual VA file.

2.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA esophagus and hiatal hernia examination to determine the nature of his gastroesophageal reflux disease, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current gastroesophageal reflux disease arose during service or is otherwise related to the Veteran's complaints of indigestion during service.  A rationale for all opinions expressed should be provided.  If an opinion cannot be provided without resort to speculation, the examiner should so state and provide the reason that an opinion would require speculation.

3.  After the development outlined in paragraph (1.) has been accomplished to the extent possible, schedule the Veteran for a VA rectum and anus examination to determine if the Veteran has a disability manifested by constipation and if so, to obtain an opinion as to whether such is possibly related to service.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  All necessary tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should identify any disability manifested by constipation and provide an opinion as to whether such at least as likely as not (50 percent probability or greater) arose during service or is otherwise related to the Veteran's complaint of constipation during service.  A rationale for all opinions expressed should be provided.  If an opinion cannot be provided without resort to speculation, the examiner should so state and provide the reason that an opinion would require speculation.

4.  Thereafter, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, based on a complete review of all updated relevant evidence, including the records indentified in paragraph (1) of this remand, the results of the VA examination, and any other new evidence.  After allowing the appropriate time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


